DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 3, the term, “the tubing”, lacks a proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 12, 14, 16 and18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COREPLUGS LIMITED (GB 2 108 245 A); hereinafter, “Coreplugs”.
Regarding claim 1, Coreplugs discloses a method to tamp an explosive (page 3, lines 7-24), comprising: providing a length of heat-shrink material, the heat-shrink material comprising an elongated shape having a first end and a second end, the heat-shrink material encompassing a volume within the elongated shape between the first and second ends (page 3, line 12); heating the first end of the heat-shrink material to close the first end of the heat-shrink material (page 3, lines 18-20); inserting, via the second end of the heat-shrink material, a tamp substance into at least a portion of the volume encompassed by the heat-shrink material (page 3, line 12); heating the second end of the heat-shrink material to close the second end of the heat-shrink material to thereby create a tamp (page 3, line 17); and placing the tamp adjacent to an explosive (page 1, lines 6-9).
Regarding claim 2, Coreplugs discloses that the heat-shrink material comprises heat-shrink tubing (page 3, lines 10-11).
Regarding claim 4, Coreplugs discloses that the tamp substance comprises at least one of water and sand (page 1, lines 29-39).
Regarding claim 7 and 8, Coreplugs discloses placing the explosive adjacent to a substrate and detonating the explosive (page 1, lines 6-9).
Regarding claim 12, Coreplugs discloses a tamp for an explosive (page 3, lines 7-24), comprising: a heat-shrink material comprising an elongated shape having a first end and a second end, the first and second ends being heat-shrunk closed to create a volume within the heat-shrink material; and a tamp substance filling at least a portion of the volume within the heat-shrink material.
Regarding claim 14, Coreplugs discloses that the heat-shrink material comprises heat-shrink tubing (page 3, lines 10-11).
Regarding claim 16, Coreplugs discloses that the tamp substance comprises at least one of water and sand (page 1, lines 29-39).
Regarding claim 18, Coreplugs discloses that the heat-shrunk closed first and second ends are sealed (page 3, line 21).

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipted by MILLER (US 4,790,890 A).
Miller discloses an explosive sleeve (col. 4, lines 51-56), comprising: a heat-shrink material comprising an elongated shape defining an interior volume; and an explosive contained in the volume of the heat-shrink material.  The heat shrinkable plastic tube is heat-shrunk closed to seal tightly about the charge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over COREPLUGS LIMITED (GB 2 108 245 A); hereinafter, “Coreplugs”, as applied to claims 1 and 12 above, and further in view of CRYOVAC INC (WO 00/26024 A1), hereinafter “Cryovac”.
Regarding claims 3 and 15, Coreplugs does not specifically disclose the recited multi-layered heat-shrink film.
Cryvac discloses a multi-layered heat-shrink film useful in the manufacture of bags providing a good balance of mechanical, optical, shrink and sealing properties (see at least the abstract and claim 9).
In view of Cryovac, it would have been obvious to POSITA before the effective filing date of the invention, to the provide the Coreplugs heat-sealing material as a multi-layered film, as per the applicants claims 3 and 15, so as to provide it with a good balance of mechanical, optical, shrink and sealing properties.
Regarding claim 11, Cryovac teaches a heat-shrinkable film comprising one or more polyolefins (see claim 1).
In view of Cryovac, it would therefore have been obvious to POSITA before the effective filing date of the invention, to select a polyolefin as a material of the Coreplug heat-shrink material, thereby utilizing a well-known constituent material of heat-shrink films. 

Claims 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over COREPLUGS LIMITED (GB 2 108 245 A); hereinafter, “Coreplugs”, as applied to claim 1 above, and further in view of ALFORD RESEARCH LIMITED (WO 2007/099359 A1), hereinafter, “Alford”.
Alford discloses the tamp 50 placed adjacent an explosive in the linear cavity 53 of the tamp, the explosive coupled to the tamp by the strip 52, or adhered to the tamp in the case of a plastic bonded explosive, the PBX adhering to the walls of the groove 51 (see at least Fig. 5; page 12, lines 8-22).
In view of Alford, it would therefore have been obvious to POSITA before the effective filing date of the invention, that the Coreplugs tamp could either be coupled to or adhered to an explosive, and so ensure efficient tamping of the detonating explosive.

Claims 9, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over COREPLUGS LIMITED (GB 2 108 245 A).
Regarding claims 9, 10 and 17, Coreplugs does not specifically mention that the step of heating the first and second ends of the heat shrink material comprises applying pressure to the first and second ends of the heat-shrink material.  However, official notice is taken that the step of applying pressure during the heat sealing of a heat sealable film is a well-known efficient method of heat sealing a film in the prior art.  In view of this official notice, it would have been obvious to POSITA before the effective filing date of the invention to incorporate a pressure step in heat sealing the ends of the Coreplugs tubing, to thereby ensure an efficient seal.
Regarding claim 13, Coreplugs does not specifically disclose that at least a portion of the heat-shrink material between the first and second ends remains unshrunk after closing the first and second ends.  However, official notice is taken that such an arrangement was well known in prior art heat sealed containers, the unshrunk section enabling the container to be remain intact when subjected to bending.  In view of this official notice, to provide the Coreplugs heat-shrink tube with at least a portion of unshrunk film between its ends, would have been obvious to POSITA, before the effective filing date of the invention so as to confer some degree of resistance to fracture upon exposure to a bending force.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-FORM 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641